Citation Nr: 0620831	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971, March 1972 to February 1974, and November 1974 
to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in March 2006.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

Initially, the Board notes that the RO requested stressor 
verification from the Marine Corps Historical Center and the 
Commandant of the Marine Corps for the veteran's stressors 
involving a private plane crash from March to May of 1971 in 
Quantico, Virginia, and a bus and truck accident from 
February to April of 1973 in Okinawa.  Responses received by 
the RO included Command Chronology from January 1971 to June 
1971 at Quantico, which satisfies attempted verification of 
the private plane crash from March to May of 1971 as reported 
by the veteran.  However, the RO did not receive adequate 
response as to the bus and truck accident from February to 
April of 1973 in Okinawa.  Further, there was no request for 
verification as to the veteran's stressors regarding a motor 
vehicle accident at Camp Pendleton, California between April 
and May 1978, and a helicopter crash with a fire that 
occurred at Camp Pendleton, California between April and May 
of 1978.  Therefore, the Board finds that the RO should 
request stressor verification from the Marine Corps 
Historical Center, Commandant of the Marine Corps, or any 
other available sources for the veteran's stressors regarding 
the following:  1) A motor vehicle accident between a bus and 
truck.  The driver of the truck and bus died and other 
passengers died and some were injured.  This occurred at Camp 
S.D. Butler, Okinawa between February and April of 1973.  2) 
A motor vehicle accident where a car hit the guard rail and 
killed the driver and left rear passenger.  Two passengers 
were injured.  This occurred at Camp Pendleton, California 
between April and May of 1978.  3) A helicopter crash that 
resulted in a fire where the pilot died and the crew chief 
was also killed.  Crew members were injured and a passenger 
died during surgery.  This occurred at Camp Pendleton, 
California between April and May 1978.  Further, although the 
RO has received responses regarding the remaining stressors, 
which include a private plane crash occurring at Quantico, 
Virginia between March and May of 1971, and an LVTP explosion 
killing 27 people, occurring at Luzon Island, Philippines 
between June and July 1979, the RO should attempt to verify 
these stressors through other available sources, if 
available.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran's unit 
assignments from March 1971 to June 1979, 
and a copy of this remand to the 
Headquarters, United States Marine Corps, 
Personnel Management Support Branch (Code 
MSB 10), Quantico, Virginia 22134, and the 
Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, SE, 
Washington, DC 20374-5040, or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
Specifically, the RO should request unit 
histories and dairies for the following:  
1) for the months of February to April 
1973, when the veteran alleged witnessing 
a motor vehicle accident between a bus and 
a truck, 2) for the months of April to May 
1978, when the veteran alleged witnessing 
a motor vehicle accident, and 3) for the 
months of April to May 1978, when the 
veteran alleged witnessing a helicopter 
crash resulting in a fire.  The RO should 
also attempt to verify the remaining 
stressors, which include the veteran 
witnessing a plane crash at Quantico, 
Virginia between March to May 1971, and 
the veteran witnessing an LVTP-5 explode 
at Luzon Island, Philippines between June 
to July 1979.

2.  If any of the stressors are verified, 
the veteran should be afforded a VA 
psychiatric examination.  The examiner 
should determine whether the veteran has 
PTSD based on a verified in-service 
stressor.  The examiner is instructed that 
only the verified events listed by the RO 
may be considered as stressors.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folders.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2005).

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


